DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments and Claim Interpretation
Applicant's arguments filed 10/13/2020 have been fully considered but they are not persuasive to overcome Meadows as prior art. Examiner agrees with Applicant’s arguments regarding the meaning of sleep and awake. However, Examiner maintains that delivering a second stimulation therapy at some point in time after a first stimulation therapy still shows a “subsequent” delivery, due to the overall breadth of the claim language. Even when agreeing upon the accepted meaning of these terms, Examiner reminds Applicant that the claims are directed to apparatus claims and not method claims. Upon further consideration and consultation, the claim language is not descriptive enough to be as limiting as Applicant intends, due to recitation of the neurostimulator being “configured to” perform the recited nerve stimulation therapies. 
The invention is directed to apparatus claims, not method claims, so when prior art shows a neurostimulator for a respiratory condition of a patient that delivers at two different intensities, that alone would appear to read on the claim. There is nothing recited to detect sleep or change any sort of mode based on sleep, only a stimulator “configured to” deliver at a first intensity when a patient is awake, and a second intensity when a patient is asleep. A stimulator that stimulates at two intensities at two different times is therefore “configured to” stimulate at a first intensity “wherein the patient is awake” or “wherein the patient is asleep”, and is also “configured to” stimulate at the second intensity “wherein the patient is awake” or .
Terminal Disclaimer
The terminal disclaimer filed on 10/13/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,913,982has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented 


Claims 1-4, 9, 11, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meadows et al (US 2010/0094379 A1, hereinafter “Meadows”, previously cited).
Regarding claim 1, Meadows shows a system comprising a stimulation delivery lead and an implantable neurostimulator connected to the stimulation delivery lead (Figs. 10-12, para. 0129-0132), wherein the neurostimulator is configured to: deliver nerve stimulation therapy at a first intensity during a first therapy period of the nerve stimulation therapy, wherein the first intensity is within a range having a lower bound and an upper bound, wherein the subject is awake during at least an initial portion of the first therapy period (para. 0012, page 12 claim 3), and wherein the upper bound is a discomfort threshold (para. 0012 discusses the first intensity applied while the patient is awake; para. 0101-0102 and 0115 discuss the comfort threshold level and providing the stimulation within the bounds of that threshold); and deliver the nerve stimulation therapy at a second intensity during a second therapy period of the nerve stimulation therapy subsequent to the first therapy period, wherein the second intensity is different from the first intensity, wherein the subject is asleep during at least an initial portion of the second therapy period (para. 0013 discusses the second intensity, which is different from the first intensity; p. 12, claims 19 and 22; para. 0015 discusses that the later therapy is applied after the patient is asleep, wherein the second therapy is applied to the already asleep patient at the increased intensity but within the discomfort threshold bounds so that the increased 
The modification is obvious since, as discussed above, Meadows shows that there is a specific first therapy applied while the patient is awake (para. 0012), and a specific different therapy applied while the patient is asleep (para. 0015). Meadows also shows that there exists a second therapy having a different intensity from the first therapy (para. 0013), and as discussed, the different therapy parameters share the common goal of treating a breathing condition. Therefore, it would have been obvious to have combined embodiments to show that a different therapy specifically applied after a patient is asleep has a different intensity from the 
Furthermore, when a reference “teaches all of the [claimed] limitations. . . . The only qualification to this statement of fact is that all of the limitations are found in two separate embodiments pictured side by side in the patent, not in one embodiment” the Federal Circuit has found that, using KSR, it would have been obvious to combine the two embodiments since Boston Scientific v. Cordis (Fed. Cir. 2009).
Regarding claim 2, Meadows shows wherein the subject is awake during at least an initial portion of the first therapy period (para. 0115 and p. 12, claim 3), and wherein the subject is asleep during at least an initial portion of the second therapy period due to selection of a timing of an initiation of the second therapy period (para. 0015, wherein the subject can respond to the device and allow initiation of the therapy for when the subject is asleep; para. 0108, 0122). It is not explicit if the subject selects the second therapy period before initiation of the first therapy period.  However, since the subject is awake when making the selection of the therapy to be provided for when the subject is asleep, it would have been obvious to one of ordinary skill in the art at the time of invention for the subject to have selected the stimulation therapies to be provided first and subsequently second, before the initiation of the first therapy period, for the benefit of not having to continually request the type and timing of the stimulation to be provided.
Regarding claim 3, Meadows shows wherein an initiation of the second therapy period is based on and/or response to at least one of a fixed duration of time, a number of stimulations delivered during the first therapy period, and an interval assigned to the first therapy period (para. 0015, 0058, 0064, 0107-0108, 0122-0123 wherein the duration is fixed, by subject choice and programming).
Regarding claim 4, Meadows shows wherein the second intensity is greater than the first intensity (para. 0013).

Regarding claim 11, Meadows shows wherein at least one of the first intensity and the second intensity is an amplitude of a current pulse (para. 0012-0013, 0058).
Regarding claim 12, Meadows shows wherein the discomfort threshold is defined while the subject is awake (para. 0101-0102 and 0115).

Claims 5, 6, 8, and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meadows in view of Christopherson et al (US 5,944,680, hereinafter “Christopherson”) (both previously cited).
Regarding claim 5, Meadows lacks explicitly showing wherein the second intensity is greater than the discomfort threshold. Meadows does show the ability to recalibrate the discomfort threshold from an initial setting (para. 0124-0127), which would be beneficial for a subject if a therapy is not intense enough or is too intense, so that the threshold needs adjustment in order for the delivered therapy to be effective. However, Meadows lacks explicitly showing that the calibration occurs during a period wherein it would be beneficial to the subject. Christopherson teaches calibrating the stimulation intensity as a self test mode for when the subject can verify proper function (col. 33, lines 39-60) as well as when the subject is not reliant on the stimulation therapy (col. 34, lines 25-50), which provides a further benefit assurance that the therapy is accurately provided without discomfort. It would have been obvious to one of ordinary skill in the art at the time of invention to apply the self test modes of Christopherson to Meadows’ invention, so that during a self test for proper function of the 
Regarding claim 6, Meadows shows applying stimulation pulses to find the discomfort threshold for the subject, in order to appropriately apply the correct stimulation pulses (para. 0101, 0120, 0124-0127).  Meadows lacks explicitly showing delivering the therapy at an increasing level of intensity prior to the first therapy period, the increasing level of intensity maximizing at the first intensity, and while the discovery and setting of the discomfort threshold implies this, Meadows lacks explicitly showing that the delivery does not pass the discomfort threshold thereby exceeding the defined range of the first intensity.  Christopherson explicitly teaches that it is known in the art to ramp up stimulation to a maximum intensity within a defined comfort threshold for a subject (Fig. 17B; col. 31, lines 50-61). Since Meadows shows defining a range for the first intensity, it would have been obvious to one of ordinary skill in the art at the time of invention to increase the level of intensity and top it out at the first intensity when recruiting the nerve in order to find the appropriate therapy to deliver to the patient without causing discomfort, as taught by Christopherson, to purposely not pass the range defined for said first intensity and to prevent potentially causing discomfort during the ramping up as a result.
Regarding claims 8 and 10, Meadows shows that the therapy can be provided without requiring synchronizing with the subject’s breathing (para. 0064), since based on the stimulation applied, respiration does not need to be monitored in order to require any kind of synchronizing to respiration (para. 0072). While Meadows shows that the stimulation is not . 

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meadows in view of Meyer (US 2006/0224209 A1, hereinafter “Meyer”) (both previously cited).
Regarding claim 7, Meadows shows applying a first stimulus pulse followed by a period of non-stimulation for recruiting a nerve and then monitoring a nerve for response before applying a second stimulus pulse (p. 12, claims 3-4, para. 0115-0118) without explicitly describing an interposed intensity.  Meyer teaches that it is known in the art to provide interposed stimulation signals to incorporate stimulation “rest periods” (para. 0122), so it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the first stimulus pulse and period of non-stimulation of Meadows (wherein the period of non-stimulation would be equivalent to a “rest period”) to be an interposed signal as taught by Meyer, wherein the teaching provides motivation to define Meadows first intensity .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405.  The examiner can normally be reached on Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792